Citation Nr: 0811734	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  He died in July 1983 and the appellant is his 
surviving spouse.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran's appeal was previously before the Board in April 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

As previously noted in April 2006, the appellant, in her 
January 2002 statement, claimed that the veteran contracted 
hepatitis as a result of his active duty in the Republic of 
Vietnam, and that the veteran's hepatoma (listed on the death 
certificate as the cause of death) was caused by his 
hepatitis and/or his exposure to Agent Orange.  Neither the 
February 2003 rating decision, the July 2004 statement of the 
case, nor the October 2006 statement of the case addressed 
the appellant's claim that service-connected hepatitis was 
the cause of the veteran's death.  Accordingly, the claim is 
again referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2006 remand, the Board noted that the appellant 
was not provided with the notice required under 38 U.S.C. 
§ 5103(a), with respect to her claim to reopen her July 1983 
claim that exposure to herbicides while on active duty in the 
Republic of Vietnam caused the veteran's death.  Accordingly, 
the Board directed the RO to provide the appellant with 
notice, pursuant to 38 U.S.C. § 5103(a), concerning her claim 
that exposure to herbicides in the Republic of Vietnam was 
the cause of the veteran's death.  The originating agency has 
not complied with this remand directive.  In this regard, the 
Board notes that in the May 2006 notice letter, the appellant 
was advised that she needed to submit evidence concerning her 
claim that exposure to herbicides in the Republic of Vietnam 
was the cause of the veteran's death, and that she could 
provide medical evidence not previously considered, but she 
was not advised in the context of the previous denial of what 
would be necessary to substantiate the particular element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In addition, since the appeal was remanded in April 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
has issued a decision concerning the notice to be given in 
claims for Dependency and Indemnity Compensation (DIC) 
benefits.  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), the Court held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  The appellant has not been given this 
specific notice.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided 
notice required under 38 U.S.C.A. 
§ 5103(a), to include the notice 
specified by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
concerning the previous denial of her 
claim that exposure to herbicides in the 
Republic of Vietnam was the cause of the 
veteran's death, and Hupp v. Nicholson, 
21 Vet. App. 342 (2007), concerning her 
claim for DIC, and an appropriate amount 
of time to provide new and material 
evidence.

2.  If new evidence is received, the RO 
should re-adjudicate the claim.  If the 
claim remains denied, issue a 
supplemental statement of the case 
(SSOC).  After the veteran has been given 
an opportunity to respond to the SSOC, 
the claims file should be returned to 
this Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



